Exhibit 10.9

LOGO [g850483dsp_053.jpg]

 

FIFTH AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT UC Agreement Control
No. 2006-04-0085

This Fifth Amendment to Exclusive License Agreement (“Fifth Amendment”), dated
as of

October 21, 2009, is made by and among The Regents of the University of
California, a California

corporation (“The Regents”), Medivation, Inc., a Delaware corporation
(“Medivation”), and

Medivation Prostate Therapeutics, Inc., a Delaware corporation and subsidiary of
Medivation

(“MPT”) (Medivation and MPT together “Licensee”).

BACKGROUND

A. The Regents, Medivation and MPT are parties to an Exclusive License
Agreement, dated as of August 12, 2005 (the “Exclusive License Agreement”), as
amended on November 4, 2005, May 8, 2006, June 12,2006 and July 17, 2007.

B. Medivation intends to grant an exclusive sublicense under the Exclusive
License Agreement to the Designated Sublicensee (as defined in the Exclusive
License Agreement as amended below).

C. The parties mutually intend to enter into this Fifth Amendment to amend the
terms of the

Exclusive License Agreement, as specified below.

THEREFORE, the parties hereby agree as follows:

1.

 

Article 1 is amended by the addition of the following new Paragraphs 1.15, 1.16
and 1.17:

1.15

 

“Designated Sublicense” means the Sublicense granted by Licensee to the
Designated Sublicensee.

1.16

 

“Designated Sublicense Agreement” means the agreement entered into by Licensee
and the Designated Sublicensee pursuant to which the Designated Sublicense is
granted.

1.17

 

“Designated Sublicensee” means any Sublicensee that Licensee and The Regents
agree in writing is a Designated Sublicensee for the purposes of this Agreement.

2.

 

Article 3 (Sublicenses) is amended to include a new Paragraph 3.6:

3.6 If this Agreement is terminated for any reason other than (a) a termination
by The Regents pursuant to Article 12 due to a material breach by Licensee of
any material term or covenant of this Agreement, which material breach is caused
by a material breach of a material term or covenant of the Designated Sublicense
Agreement by the Designated Sublicensee, or (b) a termination by The Regents
pursuant to Paragraph 6.3 for a failure by Licensee to perform any of the terms
of such Paragraph, in all cases except (a) and (b), Paragraph 3.5 will not
apply, and instead this Paragraph-3.6 will apply: For as long as



--------------------------------------------------------------------------------

LOGO [g850483dsp_054.jpg]

 

the Designated Sublicensee Agreement remains in effect, the Designated
Sublicense will survive and remain in full force and effect on an exclusive
basis, and from and after the effective date of such termination with respect to
Licensee, the Designated Sublicensee will be deemed to have the rights of

Licensee under this Agreement and will become responsible for fulfilling all

of Licensee’s obligations and covenants under this Agreement that arise as a
result of the exercise by the Designated Sublicensee of such Sublicense,
including all financial terms.

3.

 

Paragraphs 6.3d and 6,3e are deleted and replaced with the following:

6.3d First application to market a Licensed Product to be filed in the U.S. or
EU by the eleventh (11th) anniversary of the date of this Agreement.

6.3e

 

First Commercial Sale of a Licensed Product by the thirteenth (13th)

anniversary of the date of this Agreement.

4.

 

Article 7 (Patent Filing, Prosecution and Maintenance) is amended to include the
following

new Paragraph 7.8:

7.8

 

The Regents represents that as of October 21, 2009, except as requested by

Medivation in a notice provided pursuant to Paragraph 7.3, The Regents has not
filed patent applications claiming or covering the Invention or corresponding
with the Regents’ Patent Rights in any foreign country, and that all of the
foreign patents and patent applications claiming or covering the Invention or
corresponding with the Regents’ Patent Rights are subject to this Agreement (and
are within the scope of the licenses and rights granted in Paragraphs 2.1 and
3.1). Notwithstanding the foregoing, no representation is made pursuant to this
Section 7.8 with respect Patent No. 10/590,445, which The Regents is prosecuting
in the United States without funding by Medivation.

5.

 

The second sentence of Paragraph 8.1 is amended to include the following at the
end of such sentence:

. . . except that Licensee may notify a Sublicensee or Affiliate thereof of such
infringement without consent of The Regents.

6.

 

Paragraph 8.2 is renumbered as Paragraph 8.2a. The third sentence of such
Paragraph is deleted and replaced with the following:

If joinder of The Regents is required by applicable law to perfect or maintain
jurisdiction with respect to any such suit, then subject to approval of the
Board of Regents of the University of California, The Regents will join such
suit, will consent to the jurisdiction of federal or state courts with respect
to such suit, and will not oppose joinder in such suit, including on grounds of
sovereign immunity. In the event of such required joinder, Licensee will pay any
costs incurred by The Regents arising out of such suit, including but not

limited to, any legal fees of counsel that The Regents selects and retains to
represent it in the suit,



--------------------------------------------------------------------------------

LOGO [g850483dsp_055.jpg]

 

7.

 

Article 8 (Patent Infringement) is amended to include the following new
Paragraph 8.2b:

8.2b Notwithstanding anything contained in this Article 8 to the contrary, if
the Infringement Notice is predicated on the receipt of a notice of
certification sent or filed pursuant to the U.S. “Drug Price Competition and
Patent Term Restoration Act” of 1984, including pursuant to 21 U.S.C.
355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV), or any equivalent or similar notice or
certification in any foreign jurisdiction, claiming that the patent is invalid
or unenforceable or claiming that the patent will not be infringed by the
Manufacture, use, marketing or sale of a product for which an application under
the act is filed, then the Licensee may institute suit within the applicable
timeframe required by law and may, if required to perfect or maintain
jurisdiction with respect to such suit, name The Regents as a co-plaintiff in
such suit, subject to approval of the Board of Regents of the University of
California. In such circumstance, The Regents will use best efforts to obtain
the approval of the Board of Regents of the University of California within 30
days of the Infringement Notice, and will notify Licensee no later than such
30th day whether the Board of the Regents of the University of California will
grant such approval. Prior to initiating the suit, the Licensee will consult
with The Regents to obtain its input with respect to the proposed suit, and will
consider such input in good faith. Without limitation to the foregoing and
subject to approval of the Board of Regents of the University of California, The
Regents agree to cooperate with respect to such suit if named as a co-
plaintiff, including by participating as a party plaintiff in any such suit,
joining in such suit, consenting to the jurisdiction of federal or state courts,
and not opposing joinder, including on grounds of sovereign immunity. The
Regents may voluntarily join any such suit initiated solely by the Licensee at
the Regents’ own expense, but may not thereafter commence suit against the
infringer for the acts of infringement that are the subject of the Licensee’s
suit or any judgment rendered in the suit. If The Regents is named by the
Licensee as a co-plaintiff in such a suit pursuant to the first sentence of this
Paragraph 8.2b, then the Licensee will pay any costs incurred by The Regents
arising out of such suit, including but not limited to, any legal fees of
counsel that The Regents selects and retains to represent it in the suit. The
Regents hereby acknowledges that the rights conferred on the Licensee pursuant
to Paragraphs 8.1 and 8.2 may be exercised by a Sublicensee designated by the
Licensee (including the Designated Sublicensee).

8.

 

Article 30 is amended by the addition of the following new Paragraph 30.2:

30.2 The Designated Sublicensee is an intended third-party beneficiary of this
Agreement and certain of its provisions, including Paragraph 3.6, are for the
benefit of the Designated Sublicensee and are enforceable by the Designated
Sublicensee in its own name.



--------------------------------------------------------------------------------

LOGO [g850483dsp_056.jpg]

 

9. Except for the amendments specifically referenced above, all other terms of
the Exclusive License Agreement remain unchanged and in full force and effect.

The Regents, Medivation and MPT have executed this Amendment in duplicate
originals by their authorized officers on the dates written below:

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

By /s/ Clare T. Wake

Name: Claire T.Wake

Title: Assistant Director, Licensing

Date: October 21, 2009

MEDIVATION, INC.

By /s/ C. Patrick Machado

Name: C. Patrick Machado

Title: CFO

Date: 21 Oct. 09

MEDIVATION PROSTATE THERAPEUTICS, INC.

By /s/ C. Patrick Machado

Name: C. Patrick Machado

Title: CFO